Citation Nr: 0120830	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a mixed personality 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The appellant served on active duty from September 1 to 28, 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The appellant and his 
representative appeared before the undersigned Member of the 
Board at a hearing at the RO in June 2001.  At the hearing, 
the appellant submitted additional medical evidence and 
waived RO consideration of such.


FINDINGS OF FACT

1.  A personality disorder is not a disability for which VA 
compensation benefits may be awarded.  

2.  Competent medical evidence of a diagnosis of PTSD is not 
of record.

3.  Competent evidence showing a nexus between a psychiatric 
disorder and the appellant's active military service is not 
of record.  


CONCLUSIONS OF LAW

1.  Service connection may not be granted for a personality 
disorder.  38 U.S.C.A. § 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102-7 
(West Supp. 2001); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).  

2.  A psychiatric disorder to include PTSD was not incurred 
during active service.  38 U.S.C.A. §§ 101(16), 1131 (West 
1991); Veterans Claims Assistance Act of 2000 codified at 38 
U.S.C.A. §§ 5102-7 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to service 
connection for a psychiatric disorder to include PTSD as well 
as a mixed personality disorder as both disorders resulted 
from his period of active duty in September 1976.  The 
appellant's Form DD214 shows that he served on active duty 
from September 1 to 28, 1976, and received an honorable 
discharge.    

As a preliminary matter, the Board notes that the appellant's 
claims were denied in 1998 as not well grounded.  While the 
claims were pending, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5102-7 (West Supp. 2001) 
(VCAA), was signed into law.  This law eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to the duty to notify and the duty to assist a 
claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with a decision in this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  

The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims 
in the statement of the case issued in July 1999 as well as 
in numerous other correspondence.  Although the appellant was 
informed of the evidence needed to establish a "well-
grounded" claim, which is no longer a valid basis for 
service connection, see VCAA, Supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are numerous private medical records in the file.  The 
appellant has been offered an opportunity to provide 
testimony at a personal hearing and to submit additional 
evidence in support of his claims.  In short and for reasons 
more fully explained below, the Board concludes that the duty 
to assist has been satisfied, as well as the duty to notify 
the appellant of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits.  

According to the law, service connection will be granted if 
it is shown that a appellant has a disability resulting from 
an injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § § 1110, 1131.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury or disease is not 
enough; there must be evidence of a residual disability 
resulting from that injury or disease.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between the appellant's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2000).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2000).  

At his June 2001 hearing before the undersigned Member of the 
Board at the RO, the appellant asserted that all of his 
problems resulted from his period of active service.  
Specifically, the appellant stated that things happened to 
him in service that had never happened to him before and that 
he was involved in several fights.  The appellant 
acknowledged that he was discharged after only a few weeks in 
service, but he could not remember why.

I.  Personality Disorder

A personality disorder is not a disease or injury for 
compensation purposes.  38 C.F.R. § 3.303(c) (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that personality disorders are not disabilities 
for which service connection may be granted.  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (2000).

It has been argued that the appellant's personality disorder 
was aggravated by the stress associated with his brief 
military service.  However, service medical records from the 
appellant's brief period of active duty reflect no findings 
or diagnoses of personality disorder at entrance or during 
service.  Additionally, medical evidence reveals that the 
first diagnosis of a mixed personality disorder of record was 
in 
May 1988, more than 10 years after the appellant's discharge 
from service.  The fact that a personality disorder was not 
identified at entrance into service is not relevant at this 
point, because there is no competent evidence which would 
tend to establish the possibility that a personality disorder 
became worse in service.  The mere showing of a personality 
disorder in service would be of no effect because it is a 
condition for which service connection may not be granted.  
In other words, even if the appellant's personality disorder 
may have been perceivable during active service does not 
alter the fact that service connection may not be established 
for such a condition.  

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of an appellant's claim, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court's holding in Beno, Supra is controlling 
and there is no identified exception to Beno in this case.  
Accordingly, the appellant's claim is denied.  


II.  Psychiatric disorder/PTSD


In this case, it is undisputed that the appellant was 
separated from military service after serving a period which 
lasted less than one month, and that the records are silent 
as to the cause of his discharge.  As noted earlier, he has 
indicated that he does not recall the reason for his 
discharge from service, except that he had been involved in 
some fights while in basic training.  In any event, a careful 
review of the appellant's service and post service records 
failed to disclose the presence of any type of psychiatric 
disorder, including PTSD during his brief period of active 
service or until many years thereafter.  

Private medical records from 1982 to 1987 show that the 
appellant was treated for several physical difficulties 
during this period; however, there were no complaints, 
findings, or diagnoses of a psychiatric disorder to include 
PTSD.  A May 1998 VA Medical Center (VAMC) discharge summary 
reveals that the appellant was diagnosed with ethanol abuse 
and mixed personality disorder with dependent and antisocial 
features.  The evidence of record also includes several VA 
and private hospitalizations from August 1990 to September 
1991 with diagnoses of adjustment reaction, depressed mood, 
major depression, mixed personality disorder with antisocial 
features, and alcohol dependence.  Private and VA medical 
records from 1992 to 2001 show continued findings and 
treatment for anxiety and alcohol dependence as well as 
several physical disabilities.  However, none of these 
psychiatric disorders was present in service, and there is no 
diagnosis of PTSD of record.  The Board notes that in one 
private medical record, dated in November 1998, the private 
physician noted that the appellant complained of PTSD 
secondary to service related problems in 1976 and 1977.  
However, the diagnosis provided by the appellant's private 
physician was anxiety, not PTSD.  Moreover, these records do 
not contain any competent medical evidence linking the 
appellant's current psychiatric disorder to his active 
military service.  

The Board notes that the appellant's brother and former 
spouse submitted statements that the appellant's health 
declined after his active service.  These lay opinions, 
however, are not competent for purposes of establishing a 
medical diagnosis.  Additionally, evidence of record reveals 
that the appellant was granted Social Security benefits in 
1996 based on blindness and low vision and mental 
retardation, and not based on a psychiatric disorder.

The Board finds that the record does not contain competent 
evidence of a diagnosis of PTSD at the current time or at any 
time since the appellant's discharge from service.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. § 
1131 (West 1991).  Upon review of the record, the Board 
concludes that there is no competent medical evidence of PTSD 
during or subsequent to service.  In the absence of proof of 
a current disease or injury, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
there is no competent evidence of record of a diagnosis of 
PTSD, the Board concludes that the appellant's claim for 
service connection must be denied.    

Additionally, although the appellant is competent to testify 
about matters on which he has personal knowledge, that is 
what comes to him through his senses, competent medical 
evidence would sill be required for a grant of service 
connection.  See Layno v.  Brown, 6 Vet. App. 465, 470 
(1994);  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the appellant and his family members contended that his 
psychiatric disorder resulted or worsened as a result of his 
active service, in the absence of evidence demonstrating that 
the appellant and these family members have the requisite 
training to proffer medical opinions, the contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board concludes that the appellant's claim for 
service connection for psychiatric disorder is denied.  

As indicated earlier, the Board is aware of the change in the 
law provided by VCAA pertaining to the duty to assist the 
appellant in the development of his claim, which includes 
obtaining an examination, if necessary.  By virtue of the 
Statement of the Case, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  In 
addition, when the appellant testified before the Board in 
June 2001, he and his representative were given notice of the 
evidence necessary to substantiate the claims, and it is 
clear that the RO made reasonable efforts to obtain all 
relevant records adequately identified by the appellant.  It 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder, and the appellant submitted the 
evidence that was missing at the time of his hearing for 
which he waived initial RO consideration.  Service medical 
records as well as service personnel records were obtained 
and associated with the claims folder.  The RO requested that 
the appellant submit a stressor statement.  Social Security 
Administration records were obtained.  The appellant 
submitted private medical records at the June 2001 hearing 
and waived RO consideration of such. VA medical records and 
hospitalization reports have been obtained and associated 
with the file.  Hearings were conducted before the RO and 
before the Board and transcripts are associated with the 
claims folder.  

As discussed above, the Board finds that VA's duty to assist 
the appellant in the development of his claims was met.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  Further development and further expending of 
VA's resources is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); and Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Here, the RO basically denied the 
appellant's claim on the basis that there was no medical 
diagnosis of PTSD of record and that the record contained no 
nexus linking the appellant's psychiatric disorder to his 
service.  Inasmuch as the Board is denying the appellant's 
claims for the same reason, there is no need for the Board to 
remand the case to the RO for readjudication pursuant to 
Bernard v. Brown, 4 Vet. App. 384 (1993).

 

ORDER

Service connection for a mixed personality disorder is 
denied.  Service connection for a psychiatric disorder to 
include PTSD is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

